Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims 
Sets of Claims 1-8, 19-20 and 9-18 are now present in this application. 

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 1/15/2021, 7/7/2020, 6/8/2020, 11/15/2018 have been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification is objected to for the following reasons: 
a) A new abstract is required that is clearly indicative the invention to which the claims are directed. Note that, the claims are directed to a semiconductor device and a method of making 



Drawings


The drawings are objected to for the following reason.
The drawings must show every feature of the invention specified in the claims (see 37 CFR § 1.83a). The claimed “an active layer” in claims 7 and 20 must be either shown in the drawings or canceled from the claim. No new matter should be entered.

	
Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 15-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.
claim 8, line 2, the language of  “ the gate electrode ” is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
In claim 15, line 4, the language of “ the gate electrode layer” is insufficient antecedent basis for this limitation in the claim, claim 13 provides the antecedent basic for this term. The claim 16 is dependent from the above rejected claims and therefore also considered indefinite.
 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 9-18
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-12, 17-18 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by KANG (2013/0009162).
Regarding claim 9, an array substrate (specially refer figure 3 and relate texts)   , comprising: 

a source/drain electrode layer 52b/52c located on the base substrate in the display area DA;Page 5 of 9 Application Serial No. not yet assigned PATENT 
Preliminary Amendment Docket: CU-73818a reflective pixel electrode layer 61 ([0053] in  6 lines) located in the display area DA and provided on the source/drain electrode layer 52b/52c; 
a contact pad 64 located in the wiring area NDA; and 
a connection electrode  63 ([0054] as transparent electrode in lines 5-10) located in the wiring area, the connection electrode being provided on the contact pad; 
wherein the reflective pixel electrode layer 61 is electrically connected with the source/drain electrode layer, the connection electrode 63 is at least partially electrically connected with the contact pad, and the reflective pixel electrode layer and the connection electrode are made of different materials.
  
Regarding claim 10 (the array substrate according to claim 9), wherein material of the connection electrode 63 comprises a transparent conductive material (transparent electrode 63, [0054]). 
 
Regarding claim 11 (the array substrate according to claim 9), further comprising a passivation layer 58/59 disposed on the base substrate 50, wherein a portion of the passivation layer 58/59 in the display area DA is positioned between the reflective pixel electrode layer 61 and the source/drain electrode layer 52b/52c, and a portion of the passivation layer in the wiring area is positioned between the connection electrode 63 and the contact pad 64. 

Regarding claim 12 (the array substrate according to claim 11), wherein a first via (portion from electrode 57 to 61) is provided in the passivation layer 58/59 in the display area DA , and the source/drain electrode layer 52b/52c and the reflective pixel electrode layer 61 are electricallyPage 6 of 9 Application Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73818connected with each other through the first via, and a second via is provided in the passivation layer  58/59 in the wiring area NDA, and the connection electrode 63 is formed on the passivation layer 58/59 and is electrically connected with the contact pad  64 through the second via. 

Regarding claim 17 (the array substrate according to claim 9), a gate electrode layer 54 is further formed in the display area DA on the base substrate 50, and the gate electrode layer 54 and the contact pad 64 are disposed in the same layer 53. 
 
Regarding claim 18, A display panel, comprising the array substrate according to claim 9 ([0010] in first 5 lines).

Claims 9, 11, 13, 14-16 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Park et al. (2009/0091675).
Regarding claim 9, an array substrate (specially refer figures 2-4J and relate texts), comprising: 
a base substrate 110 comprising a display area (areas R and T) and a wiring area (outside area R and T at location 125 and 135)  located at a periphery of the display area; 
a source/drain electrode layer 131/133 located on the base substrate in the display area;Page 5 of 9 Application Serial No. not yet assigned PATENT 

a contact pad 120a  ([0033] in lines1-2) located in the wiring area 125; and 
a connection electrode  160a  ([0027] as conductive transparent material in lines 1-3) located in the wiring area 125 , the connection electrode 160a being provided on the contact pad 120a; 
wherein the reflective pixel electrode layer 150 is electrically connected with the source/drain electrode layer, the connection electrode 160a is at least partially electrically connected with the contact pad, and the reflective pixel electrode layer and the connection electrode are made of different materials.
  
Regarding claim 10 (the array substrate according to claim 9), wherein material of the connection electrode 160a comprises a transparent conductive material ([0027] as conductive transparent material in lines 1-3). 

Regarding claim 11 (the array substrate according to claim 9), further comprising a passivation layer 170 disposed on the base substrate 110, wherein a portion of the passivation layer 170 in the display area (areas R and T) is positioned between the reflective pixel electrode layer 150 and the source/drain electrode layer 131/133, and a portion of the passivation layer 170 in the wiring area 125 is positioned between the connection electrode 160a and the contact pad 120a. 

Regarding claim 13 (the array substrate according to claim 11), further comprising a signal line 130a/160b disposed between the passivation layer 170 and the base substrate 110 in the wiring area 135, wherein a third via (160b contacts 130a through third via, via of layer 170) is provided in the passivation layer 170 in the wiring area 135, and the connection electrode 160a is electrically connected with the signal line 130a through the third via (specially refer figure 3H and relate text [0040]). 
 
Regarding claim 14 (the array substrate according to claim 13), wherein the source/drain electrode layer 131/133 and the signal line 130a are provided in the same layer (see fig. 3B).  .  

Regarding claim 15 (the array substrate according to claim 13), further comprising a gate insulating layer 122 provided on the base substrate 110, wherein the gate insulating layer 122 located in the display area (areas R and T) is disposed between the gate electrode layer 121 and the source/drain electrode layer 131/133, and the gate insulating layer 122 located in the wiring area 125/135 is disposed between the contact pad 120a and the signal line 130a (see fig. 3B).

Regarding claim 16 (the array substrate according to claim 15), wherein a fourth via (via of layer 122 is provided in the gate insulating layer 122 in the wiring area 125, the fourth via exposes thePage 7 of 9 Application Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73818contact pad 120a and is communicated with the second via (via of layer 170), and the connection electrode 160a is electrically connected with the contact pad 120a through the second via (via of layer 170) and the fourth via (via of layer 122).  

Reasons for Indication of Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Set of Claims 1-3, 4-7, 19-20 are allowed. 
The following is a statement of reason for the indication of allowable subject matter:
Claims 1-2, 4-7, 19-20 are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Regarding claim 1, KANG (U.S. Pub No.  2013/0009162) and Park et al. (U.S. Pub No. 2009/0091675), taken individually or in combination, do not teach the claimed invention having depositing a film of connection electrode layer on the base substrate and performing a patterning process on the film of connection electrode layer to form a connection electrode in the wiring area on the base substrate, with a first photoresist layer for performing the patterning process and covering the connection electrode remained; depositing a film of reflective pixel electrode layer on the base substrate, performing a patterning process on the film of reflective pixel electrode layer to form a reflective pixel electrode layer in the display area, and removing the film of reflective pixel electrode layer in the wiring area to expose the first photoresist layer; and removing a second photoresist layer for patterning the film of reflective pixel electrode layer on the reflective pixel electrode layer and the first photoresist layer in the wiring area and among other limitations cited in independent claim 1.
Claims 2-8, 19-20 inherit the allowable subject matter of claim 1 are similarly allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819